                                         Case 2:18-bk-20151-ER       Doc 1394 Filed 01/28/19 Entered 01/28/19 16:59:09                 Desc
                                                                       Main Document    Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                               Attorneys for the Chapter 11 Debtors and
                                           6   Debtors In Possession

                                           7                      UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           8
                                                In re                                         Lead Case No. 2:18-bk-20151-ER
                                           9
                                                VERITY HEALTH SYSTEM OF                       Jointly Administered With:
                                          10    CALIFORNIA, INC., et al.,                     Case No. 2:18-bk-20162-ER
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                                              Case No. 2:18-bk-20163-ER
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11          Debtors and Debtors In                  Case No. 2:18-bk-20164-ER
                                                Possession.                                   Case No. 2:18-bk-20165-ER
                                                                                              Case No. 2:18-bk-20167-ER
         DENTONS US LLP




                                          12     Affects All Debtors
            (213) 623-9300




                                                                                              Case No. 2:18-bk-20168-ER
                                          13                                                  Case No. 2:18-bk-20169-ER
                                                 Affects Verity Health System of             Case No. 2:18-bk-20171-ER
                                                  California, Inc.                            Case No. 2:18-bk-20172-ER
                                          14     Affects O’Connor Hospital                   Case No. 2:18-bk-20173-ER
                                                 Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20175-ER
                                          15     Affects St. Francis Medical Center          Case No. 2:18-bk-20176-ER
                                                 Affects St. Vincent Medical Center          Case No. 2:18-bk-20178-ER
                                          16     Affects Seton Medical Center                Case No. 2:18-bk-20179-ER
                                                 Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20180-ER
                                          17     Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20181-ER
                                                  Foundation
                                          18     Affects St. Francis Medical Center of       Hon. Judge Ernest M. Robles
                                                  Lynwood Foundation
                                          19     Affects St. Vincent Foundation              SUPPLEMENT TO AMENDED NOTICE OF
                                                 Affects St. Vincent Dialysis Center, Inc.   CONTRACTS DESIGNATED BY SANTA
                                          20     Affects Seton Medical Center Foundation     CLARA COUNTY FOR ASSUMPTION AND
                                                 Affects Verity Business Services            ASSIGNMENT [RELATED DKT. NO. 1110]
                                          21     Affects Verity Medical Foundation
                                                 Affects Verity Holdings, LLC
                                          22     Affects De Paul Ventures, LLC
                                                 Affects De Paul Ventures - San Jose
                                          23      Dialysis, LLC
                                          24              Debtors and Debtors In
                                                Possession.
                                          25

                                          26
                                                         PLEASE TAKE NOTICE that, on December 19, 2018, the above-captioned debtors and
                                          27   debtors in possession (the “Debtors”), filed the Amended Notice of Contracts Designated By Santa
                                               Clara County for Assumption and Assignment [Docket No. 1110], which attached as Exhibit “A”,
                                          28   a list of all executory contracts and unexpired leases relating to O’Connor Hospital and Saint Louise
                                         Case 2:18-bk-20151-ER          Doc 1394 Filed 01/28/19 Entered 01/28/19 16:59:09            Desc
                                                                          Main Document    Page 2 of 2


                                           1   Regional Hospital that Santa Clara County (“SCC”) desires to have assigned to it (the “Designated
                                               Contracts List”) upon the closing of the sale (the “Sale”) of O’Connor Hospital and Saint Louise
                                           2   Regional Hospital and related assets to SCC.
                                           3
                                                      PLEASE TAKE FURTHER NOTICE that SCC has elected to remove the following
                                           4   contracts (the “Contracts”) from the Designated Contracts List:

                                           5              Donor Network West agreement for Administrative Services with O’Connor Hospital

                                           6              CCO Socal I, LLC agreement for Administrative Services with Saint Louise Regional
                                                           Hospital
                                           7

                                           8          PLEASE TAKE FURTHER NOTICE that the two Contracts described herein shall not
                                               be assumed and assigned to SCC at the closing of the Sale.
                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                Dated: January 28, 2019                            DENTONS US LLP
                                          11                                                       SAMUEL R. MAIZEL
                                                                                                   TANIA M. MOYRON
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13
                                                                                                   By     /s/ Tania M. Moyron
                                          14                                                                 Tania M. Moyron

                                          15                                                       Attorneys for the Chapter 11 Debtors and
                                                                                                   Debtors In Possession
                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                               -2-
                                               110042369\V-6
